ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Military Aircraft Parts                       )      ASBCA No. 60304
                                              )
Under Contract No. SPM4A7-07-M-7459           )

APPEARANCE FOR THE APPELLANT:                        Mr. Robert E. Marin
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     Edward R. Murray, Esq.
                                                     Jason D. Morgan, Esq.·
                                                      Trial Attorneys
                                                      DLA Aviation
                                                      Richmond, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 2 August 2016



                                                  MICHAEL T. PAUL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60304, Appeal of Military Aircraft
Parts, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals